 

Exhibit 10.2

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 


I.                                         PARTIES


 

The Parties to this Settlement Agreement and Mutual Release (“Agreement”) are:

 


A.                                   ATLANTIC RICHFIELD COMPANY (“AR”), A
CORPORATION INCORPORATED IN DELAWARE AND HAVING ITS PRINCIPAL PLACE OF BUSINESS
IN ILLINOIS, AND


 


B.                                     NORTHWESTERN CORPORATION (“NOR”), A
CORPORATION INCORPORATED IN DELAWARE AND HAVING ITS PRINCIPAL PLACE OF BUSINESS
IN SOUTH DAKOTA.


 

C.                                     Clark Fork and Blackfoot, LLC (the
“LLC”), a Delaware limited liability company having its principal place of
business in Montana.

 


II.                                     EFFECTIVE DATE


 

This Agreement is effective on September 10, 2003.

 


III.                                 RECITALS


 

WHEREAS, NOR, or its wholly owned subsidiary, the LLC, has owned and operated
since February 15, 2002, a Federal Energy Regulatory Commission (“FERC”)
licensed hydroelectric dam at the confluence of the Clark Fork River and
Blackfoot River at Milltown, Montana, known both as the Milltown Dam and the
Milltown Project.

 

WHEREAS, in the period after the construction of the Milltown Dam, which
occurred between 1906 and 1908, several million cubic yards of sediments from
upstream sources, including without limitation mining and milling operations,
settled in the Milltown Reservoir, located behind the Milltown Dam.

 

WHEREAS, AR has been identified as a potentially responsible party (“PRP”) by
the United States Environmental Protection Agency (“EPA”) and the State of
Montana Department of Environmental Quality (“DEQ”) for the alleged release of
wastes containing hazardous substances from upstream mining and mineral
processing

 

--------------------------------------------------------------------------------


 

operations near Butte and Anaconda, Montana, which are alleged to have
contaminated on a continuing basis, the Clark Fork River and the Milltown
Reservoir and associated alluvial groundwater with hazardous substances
including arsenic, cadmium, copper, lead and zinc.

 

WHEREAS, AR has denied it is liable for such alleged releases.

 

WHEREAS, the Milltown Reservoir and the Clark Fork River upstream of the
Milltown Reservoir were listed as a National Priorities List Site (the “Milltown
Site”) by publication in the Federal Register on September 8, 1983, at 48 Fed.
Reg. 40658.  The Milltown Reservoir Sediments Operable Unit and the Water Supply
Operable Unit are separate, operable units of the Milltown Site.

 

WHEREAS, since 1983, AR, at the direction of the EPA and DEQ, has extensively
studied the sediments, groundwater and surface water at and in the vicinity of
the Milltown Reservoir as part of a remedial investigation and feasibility study
that was issued in final form in November, 2002.  EPA issued the Proposed Plan
for remediation of the Milltown Reservoir Sediments Operable Unit on April 14,
2003, and the proposed remedy requires, in part, removal of approximately 2.6
million cubic yards of sediments from the Milltown Reservoir, removal of the
spillway and radial gate section of the Milltown Dam, and subsequent periodic
monitoring and review of remedy effectiveness.  It is expected that EPA will
issue a Record of Decision for the Milltown Site during the first half of 2004.

 

WHEREAS, in the course of a repair project during 1988 and 1989 carried out in
compliance with the FERC Milltown Project license, Montana Power Company removed
contaminated sediments from the Milltown Reservoir and placed those sediments in
the Upland Disposal Area constructed by the Montana Power Company for that
purpose.

 

WHEREAS, AR and EPA have alleged that as a result of those activities, NOR is a
PRP with respect to the Milltown Site.

 

2

--------------------------------------------------------------------------------


 

WHEREAS, AR has also alleged that NOR is liable as an owner and operator of the
Milltown Project and that, in particular, NOR’s periodic drawdowns of the
Milltown Reservoir to perform maintenance activities resulted in the
exacerbation of the Reservoir’s contamination and the release of hazardous
substances downstream of the Milltown Dam. NOR denies all such allegations and
asserts that it has performed all dam maintenance activities in accordance with
its FERC license and that section 118(G) of the Superfund Amendments and
Reauthorization Act provides it with an exemption from CERCLA liability for
releases related to the ownership and operation of the Milltown Project,
including liability based on such maintenance activities, and that a similar
provision of CECRA provides an exemption from liability for such releases under
that statute.

 

WHEREAS, both AR and NOR have asserted that the other Party is a party liable
for the costs of remediating the Milltown Site and for any other costs or
damages resulting from the presence of mine wastes in the Clark Fork River or
Milltown Reservoir and each has denied such liability.

 

WHEREAS, on April 12, 2002, FERC extended the term of NOR’s license through
December 31, 2007 (FERC Docket No. P-2543-053), and NOR intends to continue
operating the Milltown Project pursuant to the terms and conditions of the
existing license unless and until cessation is required by the Milltown Site
RD/RA and NOR surrenders that license.  On January 27, 2003, NOR requested that
FERC extend the termination date of its license from December 31, 2007, to
December 31, 2008.  This application is currently pending (FERC Docket
No. P-2543-059).

 

WHEREAS, AR and NOR believe that both EPA, in administering the CERCLA
remediation process, and FERC, in considering the fate of the Milltown Project
through the licensing process, should adopt a coordinated approach in
implementing the proposed partial removal of sediments from the Milltown
Reservoir, removal of the Milltown Dam spillway and radial gate, reclamation of
the reservoir lands and river channel areas, decommissioning of the Milltown
Project, and surrender of NOR’s license for the Milltown Project.

 

3

--------------------------------------------------------------------------------


 

 

WHEREAS, at the time this Agreement is signed, AR and NOR are negotiating the
Milltown Consent Decree with the United States, the State and The Confederated
Salish and Kootenai Tribes of the Flathead Nation (“Tribes”) to resolve issues
related to AR’s and NOR’s alleged liability for the Milltown Site, including
claims for damages against NOR asserted by the State and the Tribe, and to
provide for coordination of implementation of the ROD at such Site with FERC’s
regulation of the Milltown Project and the State’s implementation of its Draft
Conceptual Plan for Restoration of the Clark Fork River and Blackfoot River Near
Milltown Dam (“Conceptual Restoration Plan”).

 

WHEREAS, AR and NOR wish to enter into this Agreement in order to resolve their
disagreements, including any claims for contribution, satisfy, in full, NOR’s
contribution to Milltown Site past and future RD/RA costs, and establish norms
for cooperation between themselves and with other parties regarding the future
of the Milltown Project, insurance coverage for Milltown Site RD/RA and other
related matters.

 


IV.                                DEFINITIONS


 


A.                                   “AIG” MEANS AMERICAN INTERNATIONAL
GROUP, INC., AMERICAN INTERNATIONAL SPECIALTY LINES INSURANCE CO. (“AISLIC”),
AND ANY PARENT COMPANIES, SUBSIDIARIES, AFFILIATES, PREDECESSORS, SUCCESSORS,
TRANSFEREES, OR ASSIGNS OF AMERICAN INTERNATIONAL GROUP, INC.


 


B.                                     “AGREEMENT” MEANS THIS CONFIDENTIAL
SETTLEMENT AGREEMENT AND MUTUAL RELEASE AND ALL APPENDICES ATTACHED HERETO.


 


C.                                     “AR” MEANS THE ATLANTIC RICHFIELD COMPANY
AND ANY AFFILIATES, PARENT COMPANIES, PREDECESSORS, SUCCESSORS, TRANSFEREES,
ASSIGNS OR SHAREHOLDERS OF ATLANTIC RICHFIELD COMPANY.


 


D.                                    “CECRA” MEANS THE MONTANA COMPREHENSIVE
ENVIRONMENTAL CLEANUP AND RESPONSIBILITY ACT, AS AMENDED, MCA §§ 75-10-701 ET
SEQ.

 

4

--------------------------------------------------------------------------------


 


E.                                      “CERCLA” MEANS THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, 42
U.S.C. §§ 9601-9675.


 


F.                                      “CLEAN-UP” SHALL HAVE THE SAME MEANING
AS “CLEAN-UP” IS DEFINED BY THE MILLTOWN POLICY, ATTACHED HERETO AS ATTACHMENT B
TO THIS AGREEMENT.


 


G.                                     “CONCEPTUAL RESTORATION PLAN” MEANS THE
CONCEPTUAL RESTORATION PLAN FOR RESTORATION OF THE CLARK FORK RIVER AND
BLACKFOOT RIVER NEAR MILLTOWN DAM TRANSMITTED TO NOR BY THE STATE OF MONTANA ON
FEBRUARY 28, 2003.


 


H.                                    “DAY” MEANS A CALENDAR DAY UNLESS
EXPRESSLY STATED TO BE A WORKING DAY.  IN COMPUTING ANY PERIOD OF TIME UNDER
THIS AGREEMENT, WHERE THE LAST DAY WOULD FALL ON A SATURDAY, SUNDAY, OR STATE OR
FEDERAL HOLIDAY, THE PERIOD SHALL RUN UNTIL THE CLOSE OF BUSINESS OF THE NEXT
WORKING DAY.


 


I.                                         “DEQ” MEANS THE MONTANA DEPARTMENT OF
ENVIRONMENTAL QUALITY AND ANY PREDECESSOR OR SUCCESSOR DEPARTMENTS OR AGENCIES
OF THE STATE OF MONTANA.


 


J.                                        “DOWNSTREAM RESPONSE COSTS” MEANS
COSTS ASSOCIATED WITH ANY ACTION RELATED TO ENVIRONMENTAL CONTAMINATION OR
ALLEGED ENVIRONMENTAL CONTAMINATION OF THE CLARK FORK RIVER, OR OTHER ASSOCIATED
AREAS, LOCATED DOWNSTREAM OF THE MILLTOWN SITE, INCLUDING BUT NOT LIMITED TO,
CLEANUP AND OTHER COSTS OF RESPONSE, ACTUAL OR PUNITIVE CIVIL DAMAGES OR
CRIMINAL PENALTIES, AND COSTS RELATED TO ANY OTHER FORM OF RELIEF AWARDED BY ANY
COMPETENT AUTHORITY WITH JURISDICTION OVER THE PARTIES AND SUCH MATTERS,
INCLUDING INJUNCTIVE RELIEF.


 


K.                                    “ENVIROCON” MEANS ENVIROCON, INC., AND ANY
PREDECESSORS, SUCCESSORS, TRANSFEREES, OR ASSIGNS.


 


L.                                      “EPA” MEANS THE UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY AND ANY SUCCESSOR DEPARTMENTS OR AGENCIES OF THE
UNITED STATES.

 

5

--------------------------------------------------------------------------------


 


M.                                 “FERC” MEANS THE FEDERAL ENERGY REGULATORY
COMMISSION AND ANY PREDECESSOR OR SUCCESSOR COMMISSIONS, AGENCIES OR DEPARTMENTS
OF THE UNITED STATES.


 


N.                                    “MILLTOWN ADDITIONAL RESPONSE COSTS” MEANS
COSTS ASSOCIATED WITH THE MILLTOWN SITE RD/RA PURSUANT TO ANY “ROUND-ROBIN” COST
SHARING PROVISIONS OF THE MILLTOWN CD OR COSTS NOT WITHIN THE COVERAGE OF ANY
COST CAP INSURANCE POLICY PURCHASED BY AR FOR THE MILLTOWN SITE.  “MILLTOWN
ADDITIONAL RESPONSE COSTS” DOES NOT INCLUDE, AMONG OTHER THINGS, COSTS INCURRED
AS A RESULT OF ANY VIOLATION BY NOR OF ANY TERMS, CONDITIONS OR REQUIREMENTS
CONTAINED IN THE MILLTOWN CD, NOR DOES THE TERM INCLUDE ANY COSTS FOR WHICH
THERE IS NOT COVERAGE UNDER THE RESIDUAL LIABILITY PROVISIONS OF AN
INSURANCE-BASED SETTLEMENT WHERE COVERAGE FOR SUCH LIABILITY IS NOT AVAILABLE
AND THE LACK OF AVAILABILITY IS DUE PRIMARILY TO NOR’S CONDUCT.


 


O.                                    “MILLTOWN CD EFFECTIVE DATE” MEANS 60 DAYS
FROM THE DATE THAT THE DISTRICT COURT FOR THE DISTRICT OF MONTANA ENTERS THE
MILLTOWN CONSENT DECREE, UNLESS AN APPEAL OF THE ENTRY AND JUDGMENT IS FILED
DURING THE 60-DAY PERIOD; IF AN APPEAL IS TAKEN, THE “MILLTOWN CD EFFECTIVE
DATE” MEANS THE DATE ON WHICH THE DISTRICT COURT’S JUDGMENT IS AFFIRMED, WITH NO
RIGHT OF FURTHER APPEAL.


 


P.                                      “MILLTOWN CONSENT DECREE” AND “MILLTOWN
CD” MEANS A CONSENT DECREE CONCERNING THE MILLTOWN SITE RD/RA AND RELATED
ISSUES, INCLUDING CLAIMS AGAINST NOR FOR NATURAL RESOURCE DAMAGES (“NRD”),
ENTERED IN THE MATTER OF THE UNITED STATES V. ATLANTIC RICHFIELD CO., CIVIL
ACTION NO. CV-89-039-BU-SEH (D. MONT.), AMONG THE UNITED STATES, THE STATE, THE
TRIBES, AR, AND NOR.


 


Q.                                    “MILLTOWN FUTURE RESPONSE COSTS” MEANS ALL
COSTS, OTHER THAN MILLTOWN PROJECT COSTS, PAID OR INCURRED BY AR, NOR, EPA AND
DEQ ON OR AFTER AUGUST 1, 2002, RELATED TO MILLTOWN SITE RESPONSE ACTIONS PRIOR
TO ISSUANCE

 

6

--------------------------------------------------------------------------------


 


OF THE MILLTOWN ROD, ALL RESPONSE COSTS INCURRED AT OR IN CONNECTION WITH THE
MILLTOWN SITE BY EPA AND DEQ BEFORE THE MILLTOWN CD EFFECTIVE DATE BUT PAID
AFTER SUCH EFFECTIVE DATE, AND ALL COSTS INCURRED IN THE PERFORMANCE OF MILLTOWN
SITE RD/RA, INCLUDING WETLAND MITIGATION REQUIRED BY THE MILLTOWN ROD.

 


R.                                     “MILLTOWN SITE” MEANS THE WATER SUPPLY
OPERABLE UNIT AND THE MILLTOWN RESERVOIR SEDIMENTS OPERABLE UNIT OF THE MILLTOWN
RESERVOIR/CLARK FORK RIVER NATIONAL PRIORITIES LIST SITE, AND ANY OTHER
GEOGRAPHIC AREA WHERE MILLTOWN SITE RD/RA IS REQUIRED.


 


S.                                      “MILLTOWN PAST RESPONSE COSTS” MEANS ALL
COSTS INCURRED BY AR, NOR, EPA AND DEQ BEFORE AUGUST 1, 2002, TO CONDUCT
RESPONSE ACTIONS AT THE MILLTOWN SITE.


 


T.                                     “MILLTOWN POLICY” MEANS THE INSURANCE
POLICY ISSUED BY AIG RELATED TO THE MILLTOWN SITE, ATTACHED HERETO AS ATTACHMENT
B TO THIS AGREEMENT.


 


U.                                    “MILLTOWN PROJECT” AND “PROJECT” MEANS THE
HYDROELECTRIC GENERATING DAM AND ASSOCIATED FACILITIES AND APPURTENANT REAL AND
PERSONAL PROPERTY LICENSED BY FERC UNDER LICENSE NO. 2543 LOCATED AT THE
CONFLUENCE OF THE CLARK FORK RIVER AND THE BLACKFOOT RIVER NEAR MILLTOWN,
MONTANA.


 


V.                                     “MILLTOWN PROJECT COSTS” MEANS ALL COSTS,
INCLUDING ANY COSTS OF FINANCIAL ASSURANCE, ASSOCIATED WITH ANY ACTIVITY
REQUIRED BY FEDERAL, STATE OR LOCAL LAW RELATING TO ADMINISTRATION, OPERATION
AND MAINTENANCE OF THE MILLTOWN PROJECT, AND APPURTENANT REAL AND PERSONAL
PROPERTY PRESENTLY OWNED AND OPERATED BY NOR, EXCEPT ACTIVITIES LISTED ON
ATTACHMENT A HERETO.


 


W.                                “MILLTOWN RECORD OF DECISION” AND “MILLTOWN
ROD” MEANS THE RECORD OF DECISION TO BE ISSUED BY EPA, IN WHICH THE FINAL
REMEDIAL ACTION FOR THE MILLTOWN SITE WILL BE SET FORTH, AND ALL ATTACHMENTS,
EXPLANATIONS OF SIGNIFICANT DIFFERENCES, AND AMENDMENTS THERETO.

 

7

--------------------------------------------------------------------------------


 


X.                                    “MILLTOWN SITE RD/RA” MEANS THE REMEDIAL
DESIGN AND REMEDIAL ACTION REQUIRED BY THE MILLTOWN ROD AND IMPLEMENTING
DOCUMENTS AND ANY GOVERNMENT MANDATED REVISION OF THE MILLTOWN ROD.


 


Y.                                     “NOR” MEANS NORTHWESTERN CORPORATION,
CLARK FORK AND BLACKFOOT, LLC, AND ANY AFFILIATES, PARENT COMPANIES,
PREDECESSORS, SUCCESSORS, TRANSFEREES, ASSIGNS OR SHAREHOLDERS OF NORTHWESTERN
CORPORATION.


 


Z.                                     “PARTY” MEANS EITHER AR OR NOR. 
“PARTIES” MEANS AR AND NOR.


 


AA.                         “REMEDIAL PLAN” SHALL HAVE THE SAME MEANING AS
“REMEDIAL PLAN” AS DEFINED BY THE MILLTOWN POLICY, ATTACHED HERETO AS ATTACHMENT
C TO THIS AGREEMENT.


 


BB.                             “STATE” MEANS THE STATE OF MONTANA, INCLUDING
ALL OF ITS DEPARTMENTS, AGENCIES AND INSTRUMENTALITIES.


 


CC.                             “TRIBES” MEANS THE CONFEDERATED SALISH AND
KOOTENAI TRIBES OF THE      FLATHEAD NATION.


 


DD.                           “UPLAND DISPOSAL AREA” AND “UDA” MEANS THAT
DISPOSAL FACILITY, LOCATED APPROXIMATELY ONE-HALF MILE UPSTREAM FROM THE
MILLTOWN DAM, WHICH WAS CONSTRUCTED BY MONTANA POWER COMPANY AND CONTAINS
EXCAVATED SEDIMENTS AND DEBRIS FROM THE MILLTOWN RESERVOIR.


 


V.                                    CIRCUMSTANCES IN WHICH AGREEMENT IS VOID
OR VOIDABLE


 


A.                                   IF EITHER PARTY TO THIS AGREEMENT AFTER
GOOD FAITH NEGOTIATION DOES NOT SIGN THE MILLTOWN CD, OR ANY SIGNATORY TO THE
MILLTOWN CD EXERCISES, PURSUANT TO THE CD’S TERMS, A RIGHT TO VOID THAT CD, THIS
AGREEMENT WILL BE VOIDABLE BY EITHER AR OR NOR.


 


VI.                                COMMITMENTS BY AR AND NOR


 


A.                                   NOR’S CONTRIBUTION TO MILLTOWN RESPONSE
COSTS


 


1.                                       SUBJECT TO THE TERMS, CONDITIONS AND
RESERVATIONS SET FORTH IN THIS AGREEMENT, NOR AGREES TO PAY AT LEAST $7.5
MILLION, BUT NO MORE

 

8

--------------------------------------------------------------------------------


 


THAN $10 MILLION TO AR AS ITS CONTRIBUTION FOR MILLTOWN PAST RESPONSE COSTS AND
MILLTOWN FUTURE RESPONSE COSTS, THE AMOUNT PAID TO ARCO ABOVE $7.5 MILLION TO BE
THE RESIDUAL OF THE $2.5 MILLION REMAINING AFTER NOR’S PAYMENTS TO RESOLVE ITS
OBLIGATIONS TO THE STATE AND TRIBE IN THIS MATTER, INCLUDING THE INTEGRATION OF
THE REMEDY SELECTED BY EPA FOR THE SITE AND THE IMPLEMENTATION OF THE CONCEPTUAL
RESTORATION PLAN WHETHER IMPOSED IN CONNECTION WITH THAT ROD OR THROUGH THE FERC
DECOMMISSIONING PROCESS.  BEGINNING JANUARY 15, 2004, NOR SHALL PAY $500,000 TO
AN ESCROW ACCOUNT, AND SHALL MAKE ADDITIONAL DEPOSITS OF $500,000 THE 12TH
BUSINESS DAY OF EACH MONTH THEREAFTER UNTIL THE ENTIRE SUM DUE HAS BEEN PAID. 
THE PARTIES ACKNOWLEDGE THAT SUCH PAYMENT IS INTENDED TO BE NOR’S TOTAL
CONTRIBUTION TO THE ESTIMATED, AS YET UNKNOWN, ACTUAL COSTS OF REMEDIAL DESIGN
AND REMEDIAL ACTION FOR THE MILLTOWN SITE, INCLUDING BUT NOT LIMITED TO REMOVAL
OF THE SPILLWAY AND RADIAL GATE SECTION OF MILLTOWN DAM AND WETLAND MITIGATION
REQUIRED BY THE MILLTOWN ROD.


 


2.                                       IN THE EVENT THIS AGREEMENT IS VOIDED
BY EITHER PARTY,  PAYMENTS MADE BY NOR TO THE ESCROW ACCOUNT WITH ACCRUED
INTEREST LESS ANY REASONABLE ADMINISTRATIVE COSTS INCURRED FOR MANAGEMENT OF THE
ESCROW ACCOUNT SHALL BE RETURNED BY THE ESCROW AGENT TO NOR BY WIRE TRANSFER NOT
LATER THAN THIRTY (30) DAYS FOLLOWING RECEIPT OF A NOTICE OF VOIDING OF THIS
AGREEMENT.


 


3.                                       THE ENTIRE BALANCE OF THE ESCROW
ACCOUNT SHALL BE PAID TO AR WITHIN TEN (10) WORKING DAYS FOLLOWING THE MILLTOWN
CD EFFECTIVE DATE.  IN THE EVENT THE MILLTOWN CD EFFECTIVE DATE OCCURS PRIOR TO
THE ESCROW’S RECEIPT OF THE ENTIRE PAYMENT DUE UNDER PARAGRAPH VI.A.1 ABOVE, THE
UNPAID BALANCE SHALL BE ACCELERATED AND PAID TO THE ESCROW SUCH THAT THE UNPAID
BALANCE IS RECEIVED BY AR WITHIN TEN (10) WORKING DAYS FOLLOWING THE MILLTOWN CD
EFFECTIVE DATE AND

 

9

--------------------------------------------------------------------------------


 


THE AMOUNT RECEIVED IN ESCROW SHALL BE RELEASED TO AR.  IN THE EVENT SUCH
ACCELERATED PAYMENT IS NOT TIMELY MADE TO THE ESCROW BY NOR AS PROVIDED BY THIS
PARAGRAPH VI.A.3 OR NOR DEFAULTS AND FAILS TO MAKE ANY PAYMENT REQUIRED BY THIS
PARAGRAPH VI.A, THE BALANCE OF THE REMAINDER DUE TO AR SHALL ACCRUE INTEREST AT
A RATE EQUAL TO 5 PERCENTAGE POINTS ABOVE THE PRIME RATE IN EFFECT ON THE
MILLTOWN CD EFFECTIVE DATE OR THE DEFAULT DATE, SAID INTEREST TO BE COMPOUNDED
MONTHLY UNTIL THE ENTIRE SUM DUE UNDER PARAGRAPH VI.A.1 IS PAID BY NOR.


 


B.                                     PAYMENT OF MILLTOWN PAST RESPONSE COSTS,
MILLTOWN FUTURE RESPONSE COSTS, MILLTOWN ADDITIONAL RESPONSE COSTS AND UDA COSTS


 


1.                                       AR AGREES TO PAY ALL MILLTOWN FUTURE
RESPONSE COSTS, MILLTOWN AND UDA PAST RESPONSE COSTS, AND MILLTOWN ADDITIONAL
RESPONSE COSTS, IF ANY, REQUIRED BY THE MILLTOWN CD.


 


C.                                     PAYMENT OF PROJECT COSTS


 


1.                                       NOR AGREES TO PAY ALL MILLTOWN PROJECT
COSTS.  AR AND NOR AGREE JOINTLY TO MAKE ALL REASONABLE GOOD FAITH EFFORTS TO
CONVINCE THE UNITED STATES TO INCLUDE A PROVISION IN THE MILLTOWN CD PROVIDING
THAT ANY MILLTOWN PROJECT COSTS INCURRED BY NOR AFTER DECEMBER 31, 2010, SHALL
BE REIMBURSED FROM THE HAZARDOUS SUBSTANCES SUPERFUND WITHOUT RECOURSE FOR
RECOVERY OF SUCH COSTS FROM AR.


 


2.                                       NOR ACKNOWLEDGES THAT PROJECT COSTS
THAT IT WILL PAY PURSUANT TO THIS AGREEMENT ARE REASONABLE AND NECESSARY COSTS
TO BE INCURRED BY IT IN RESOLUTION OF ITS ALLEGED LIABILITY AS A PRP WITH
RESPECT TO THE MILLTOWN SITE AND AS AN OWNER AND OPERATOR OF THE MILLTOWN
PROJECT.

 

10

--------------------------------------------------------------------------------


 


D.                                    COOPERATION


 


1.                                       AR AND NOR AGREE TO COOPERATE IN
PREPARATION OF A DRAFT MILLTOWN CD FOR SUBMITTAL TO THE UNITED STATES.  THE
AR/NOR DRAFT MILLTOWN CD WILL INCLUDE PROVISIONS INTENDED TO CREATE STRONG
INCENTIVES FOR COMPLETION OF SPILLWAY AND RADIAL GATE REMOVAL AS PART OF THE
MILLTOWN SITE RD/RA BEFORE THE FILING DEADLINE FOR SUBMITTAL OF AN APPLICATION
TO RE-LICENSE THE MILLTOWN PROJECT UNDER THE CURRENT FERC-APPROVED SCHEDULE.  AS
OF THE DATE OF THIS AGREEMENT, THE CURRENT FERC-APPROVED SCHEDULE REQUIRES AN
APPLICATION FOR RELICENSING TO BE FILED ON JANUARY 1, 2011.


 


2.                                       NOR AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO COOPERATE WITH AR AND ENVIROCON ON MILLTOWN SITE RD/RA,
INCLUDING, WITHOUT LIMITATION:


 

A.                                       BY PROVIDING ACCESS TO THE MILLTOWN
PROJECT AND APPURTENANT REAL AND PERSONAL PROPERTY OWNED OR CONTROLLED BY NOR TO
AR, AIG, ENVIROCON AND ITS SUBCONTRACTORS, THE UNITED STATES AND THE STATE AND
PLACING USE RESTRICTIONS ON SAID PROPERTY, AS REQUIRED BY THE MILLTOWN CD AND
THE MILLTOWN ROD;

 

B.                                      BY FACILITATING MILLTOWN RD/RA THROUGH
ALTERATION, SUSPENSION OR TERMINATION OF MILLTOWN PROJECT OPERATIONS AS REQUIRED
BY THE RECORD OF DECISION, THE STATEMENT OF WORK FOR MILLTOWN SITE RD/RA, THE
BIOLOGICAL ASSESSMENT OR OTHER REQUIREMENTS OF EPA, AND AS APPROVED OR REQUIRED
BY  FERC ;

 

C.                                       BY GRANTING TO AR AND ITS DESIGNEES
ACCESS ACROSS THE EASEMENT GRANTED IN FAVOR OF THE MONTANA POWER COMPANY (BOOK
131 OF DEEDS AT PAGE 625, MISSOULA COUNTY), FOR THE PURPOSE OF REMOVING SOIL AND
ROCK AS NECESSARY FOR MILLTOWN SITE RD/RA FROM THE EASEMENT PROPERTY AND
ADJACENT LANDS.  NOR WAIVES ANY CLAIM TO COMPENSATION FOR ITS GRANT OF ACCESS
ACROSS SAID EASEMENT AND THE REMOVAL OF BORROW MATERIALS THEREFROM.  IN THE
EVENT NOR HOLDS A FEE SIMPLE INTEREST IN LANDS FROM WHICH BORROW MATERIALS ARE
REQUIRED FOR MILLTOWN RD/RA, NOR SHALL BE ENTITLED TO COMPENSATION

 

11

--------------------------------------------------------------------------------


 

AT THE PREVAILING MARKET RATE FOR BORROW MATERIALS FROM SAID LANDS, AND

 

D.                                      BY PARTICIPATING IN COMMUNITY RELATIONS
ACTIVITIES AS REQUIRED BY THE MILLTOWN CD AND THE MILLTOWN ROD AND IMPLEMENTING
DOCUMENTS.

 


3.                                       NOR AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO NAME AR AS AN ADDITIONAL INSURED UNDER ITS CATASTROPHIC
RELEASE POLICY ISSUED BY AIG.  IN THE EVENT REMOVAL OF THE MILLTOWN DAM DOES NOT
OCCUR BEFORE THE EXPIRATION OF THE TERM OF THE CURRENT INSURANCE POLICY
PROVIDING SUCH COVERAGE, AND NOR IS REQUIRED PURSUANT TO THE MILLTOWN CD TO
RENEW THE POLICY OR PROVIDE SIMILAR COVERAGE FROM A DIFFERENT INSURER, NOR WILL
USE COMMERCIALLY REASONABLE EFFORTS TO NAME AR AS AN ADDITIONAL INSURED PARTY
FOR SUCH INSURANCE.


 


4.                                       GIVEN THE LIKELIHOOD THAT THE RADIAL
GATE AND SPILLWAY OF THE MILLTOWN DAM WILL BE REMOVED PURSUANT TO THE MILLTOWN
SITE RD/RA, AR AGREES TO COOPERATE WITH AND SUPPORT NOR IN NOR’S EFFORTS TO
OBTAIN FERC APPROVAL TO DELAY CAPITAL IMPROVEMENTS AND DAM UPGRADES FOR THE
MILLTOWN PROJECT, FOR SO LONG AS THE UNITED STATES AND THE STATE SUPPORT A DAM
REMOVAL REMEDY.


 


5.                                       AR AGREES THAT ALL COSTS FOR THE
MILLTOWN SITE POLICY, INCLUDING INCREASED COSTS OF THE REMEDIAL PLAN COVERED
UNDER ENDORSEMENT NO. 3, ARE TO BE BORNE BY AR AND THAT IT SHALL DIRECT AIG TO
NAME NOR AS AN ADDITIONAL INSURED UNDER ITS MILLTOWN SITE POLICY ISSUED BY AIG.


 


6.                                       AR AND NOR AGREE TO COOPERATE BY
PARTICIPATING IN THE INITIATION AND/OR DEFENSE OF, OR PARTICIPATION IN ANY
APPROPRIATE ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN WHICH THEY ARE NAMED AS
PLAINTIFFS, DEFENDANTS, THIRD PARTIES OR OTHERWISE ARE NECESSARY PARTIES
REGARDING THE SUBJECT MATTER OF THIS AGREEMENT.  AR AND NOR EACH WILL BEAR ITS
OWN COSTS OF PARTICIPATING IN SUCH PROCEEDINGS.

 

12

--------------------------------------------------------------------------------


 


E.                                      RELEASES AND RESERVATIONS OF RIGHTS


 


1.                                       AR RELEASES ALL OF ITS CLAIMS AGAINST
NOR, INCLUDING CLAIMS FOR CONTRIBUTION, FOR ALL COSTS, LOSS OR DAMAGES
WHATSOEVER, INCLUDING MILLTOWN PAST RESPONSE COSTS, MILLTOWN FUTURE RESPONSE
COSTS, MILLTOWN ADDITIONAL RESPONSE COSTS, AND MILLTOWN PROJECT COSTS, RELATING
TO THE MILLTOWN SITE RD/RA AND THE MILLTOWN SITE AND PAST AND FUTURE UPLAND
DISPOSAL AREA COSTS, BUT NOT INCLUDING DOWNSTREAM RESPONSE COSTS; PROVIDED,
HOWEVER, THAT IF NOR BREACHES ANY MATERIAL TERM OF THIS AGREEMENT (INCLUDING,
SPECIFICALLY, SECTIONS VI A AND VI C HEREOF), SUCH RELEASE SHALL BE NULL AND
VOID.


 


2.                                       AR RESERVES, AND THIS AGREEMENT IS
WITHOUT PREJUDICE TO, THE RIGHT TO INSTITUTE PROCEEDINGS AGAINST NOR FOR
DOWNSTREAM RESPONSE COSTS AND ANY OTHER COSTS, LOSS OR DAMAGES RELATING TO AREAS
DOWNSTREAM OR DOWNGRADIENT FROM THE BOUNDARY OF THE MILLTOWN SITE AS THAT TERM
IS DEFINED IN THE MILLTOWN CD.


 


3.                                       NOR RELEASES ALL CLAIMS AGAINST AR,
INCLUDING CLAIMS FOR CONTRIBUTION, FOR ALL COSTS, LOSS OR DAMAGES WHATSOEVER,
INCLUDING MILLTOWN PAST RESPONSE COSTS, PAST AND FUTURE UPLAND DISPOSAL AREA
COSTS, MILLTOWN FUTURE RESPONSE COSTS, MILLTOWN ADDITIONAL RESPONSE COSTS, AND
MILLTOWN PROJECT COSTS, RELATING TO THE MILLTOWN SITE RD/RA AND THE MILLTOWN
SITE, BUT NOT INCLUDING DOWNSTREAM RESPONSE COSTS; PROVIDED, HOWEVER, THAT IF AR
BREACHES ANY MATERIAL TERM OF THIS AGREEMENT, SUCH RELEASE SHALL BE NULL AND
VOID.


 


4.                                       NOR RESERVES AND THIS AGREEMENT IS
WITHOUT PREJUDICE TO, THE RIGHT TO INSTITUTE PROCEEDINGS AGAINST AR FOR
DOWNSTREAM RESPONSE COSTS AND ANY OTHER COSTS, LOSS OR DAMAGES RELATING TO AREAS

 

13

--------------------------------------------------------------------------------


 


DOWNSTREAM OR DOWNGRADIENT FROM THE BOUNDARY OF THE MILLTOWN SITE AS THAT TERM
IS DEFINED IN THE MILLTOWN CD.


 


F.                                      EFFECT OF BANKRUPTCY OF AR OR NOR


 

NOR and AR acknowledge that they have each exercised reasonable business
judgment in entering into this Agreement.  They further agree that should either
of them file a petition for bankruptcy under Title 11 of the U.S. Code, each
will use best efforts to assume or have assumed the terms of this Agreement in
its entirety pursuant to 11 U.S.C. § 365.

 

G.                                     Dispute Resolution

 


1.                                       AR AND NOR AGREE THAT IF ANY DISPUTES
ARISE BETWEEN THEM CONCERNING MATTERS COVERED BY THIS AGREEMENT, THEN THOSE
DISPUTES SHALL:


 

A.                                       FIRST, BE SUBJECT TO INFORMAL DISPUTE
RESOLUTION BETWEEN THE PARTIES’ DESIGNATED PROJECT MANAGERS FOR A PERIOD OF 7
DAYS FROM THE DATE ON WHICH ONE PARTY NOTIFIES THE OTHER PARTY IN WRITING OF THE
DISPUTE;

 

B.                                      SECOND, BE SUBJECT TO INFORMAL DISPUTE
RESOLUTION BETWEEN THE PARTIES’ DESIGNATED SENIOR MANAGERS FOR A PERIOD OF 7
DAYS FOLLOWING THE EXPIRATION OF THE PERIOD SET FORTH IN PARAGRAPH
G(1)(A) ABOVE;

 

C.                                       THIRD, BE SUBJECT TO MEDIATION BY A
MEDIATOR ACCEPTABLE TO AR AND NOR DURING THE COURSE OF A 30-DAY DISPUTE
RESOLUTION PERIOD IMMEDIATELY FOLLOWING THE PERIOD OF DISPUTE RESOLUTION SET
FORTH IN PARAGRAPH G(1)(B) ABOVE.  AR AND NOR SHALL SHARE EQUALLY THE COSTS OF
MEDIATION.

 


2.                                       THE PARTIES MAY BY MUTUAL WRITTEN
AGREEMENT EXTEND ANY OF THE PERIODS OF DISPUTE RESOLUTION PROVIDED FOR IN
PARAGRAPH G(1).  IF A DISPUTE CONCERNING A MATTER COVERED BY THIS AGREEMENT IS
NOT RESOLVED THROUGH

 

14

--------------------------------------------------------------------------------


 

such mechanisms, then either Party may file an action seeking adjudication of
such matter consistent with the terms of this Agreement in a court located in
the State of Montana having jurisdiction of the Parties and such matters.

 


H.                                    CONFIDENTIALITY


 


1.                                       THE PARTIES AGREE TO HOLD IN
CONFIDENCE, AND NOT TO DISCLOSE THIS AGREEMENT TO THIRD PARTIES.  THE AGREEMENT
MAY ONLY BE DISCLOSED BY A PARTY WITH THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED HOWEVER,
NOTHING HEREIN PRECLUDES EITHER PARTY FROM DISCLOSURE OF THIS AGREEMENT TO THE
EXTENT SUCH DISCLOSURE IS COMPELLED BY APPLICABLE LAWS, RULES OR REGULATION OF
ANY FEDERAL OR STATE AGENCY OR AGENCIES.


 


VII.                            NOTICES AND SUBMISSIONS


 

Whenever under the terms of this Agreement, written notice is required to be
given, or a document is required to be sent, by one Party to another Party, it
shall be directed to the individual at the addresses specified below, unless
those individuals or their successors give notice of a change to the other Party
in writing.  All notices and submissions shall be considered effective upon
receipt.  Written notice specified in this Section VII shall constitute complete
satisfaction of any written notice requirements of this Agreement.

 

As to AR:

 

Stephen A. Elbert

 

 

President

 

 

GEM

 

 

801 Warrenville Road

 

 

Mail Code 80

 

 

Lisle, IL 60532

 

15

--------------------------------------------------------------------------------


 

 

 

Robin J. Bullock

 

 

Portfolio Manager, OBC

 

 

Atlantic Richfield Company

 

 

317 Anaconda Rd.

 

 

Butte, MT 59701

 

 

Tel: 406-782-9964 x414

 

 

Fax: 406-782-9980

 

 

 

 

 

 

 

 

David L. Bell

 

 

Senior Legal Counsel

 

 

Atlantic Richfield Company

 

 

4101 Winfield Road

 

 

Mail Code 4 West

 

 

Warrenville, IL 60555

 

 

Tel: 630-434-6164

 

 

Fax: 630-821-3406

 

 

 

 

 

 

As to NOR:

 

Michael J. Hanson

 

 

President and CEO

 

 

125 S. Dakota Avenue

 

 

Sioux Falls, SD 57104-6403

 

 

Tel: 605-978-2903

Fax: 605-978-2963

 

 

 

 

 

 

 

Lee Graves

 

 

Principal Attorney

 

 

619 W. Water Street, Suite 3C

 

 

Peoria, IL 60602

 

 

Tel: 309-673-8422

 

 

Fax: 309-673-8432

 


VIII.                        MISCELLANEOUS


 


A.                                   AR AND NOR EACH ACKNOWLEDGE THAT THEY HAVE
READ AND UNDERSTAND THIS AGREEMENT AND THAT THEY HAVE BEEN REPRESENTED IN THE
NEGOTIATION OF THIS AGREEMENT BY COUNSEL OF THEIR OWN CHOOSING.


 


B.                                     THIS AGREEMENT REPRESENTS AND EXPRESSES
THE ENTIRE AGREEMENT OF THE PARTIES AND MAY BE MODIFIED ONLY BY WRITTEN
INSTRUMENT SIGNED ON BEHALF

 

16

--------------------------------------------------------------------------------


 


OF THE PARTIES.  NO PROMISES OR INDUCEMENTS HAVE BEEN OFFERED OR MADE EXCEPT AS
SET FORTH IN THIS AGREEMENT.


 


C.                                     NO WAIVER BY EITHER PARTY OF ANY OF THE
PROVISIONS OF THIS AGREEMENT CONSTITUTE A CONTINUING WAIVER OR PREVENT SUCH
PARTY FROM ENFORCING ALL PROVISIONS OF THIS AGREEMENT.


 


D.                                    IF ANY PART, TERM OR PROVISION OF THIS
AGREEMENT, OTHER THAN A PROVISION UPON WHICH THIS AGREEMENT IS EXPRESSLY MADE
CONTINGENT OR VOIDABLE, IS HELD BY A COURT TO BE ILLEGAL OR UNENFORCEABLE, THE
VALIDITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES SHALL BE CONSTRUED AS IF THIS
AGREEMENT DID NOT CONTAIN THE PART, TERM OR PROVISION HELD TO BE INVALID.  IF
ANY PROVISION ON WHICH THIS AGREEMENT IS MADE CONTINGENT, VOID OR VOIDABLE IS
HELD TO BE ILLEGAL OR UNENFORCEABLE, THEN THIS ENTIRE AGREEMENT SHALL BE
VOIDABLE AT THE ELECTION OF EITHER PARTY.


 


E.                                      THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF MONTANA.


 


F.                                      THIS AGREEMENT MAY BE SIMULTANEOUSLY
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF
WHICH SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  A FAX COPY SHALL BE
ACCEPTED BY EACH PARTY AS BINDING THE OTHER TO ALL RIGHTS AND OBLIGATIONS
ARISING UNDER THIS AGREEMENT.


 


G.                                     THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT BY NOR AND AR HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION, AND BY THEIR SIGNATURE BELOW CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF NOR AND AR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 

17

--------------------------------------------------------------------------------


 

 

 

For: Atlantic Richfield Company

 

 

 

 

 

 

 

 

September           , 2003

 

By:

 

 

 

 

 

Joan L. Wales

 

 

 

Executive Vice President and Chief

 

 

 

Operating Officer

 

 

 

 

 

 

 

 

 

 

For: NorthWestern Corporation

 

 

 

 

 

 

 

 

September           , 2003

 

By:

 

 

 

 

 

Michael J. Hanson

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

For: Clark Fork and Blackfoot, L.L.C.

 

 

 

 

 

 

 

 

September           , 2003

 

By:

 

 

 

 

 

Michael J. Young

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Attachment A

 

Work Activities Which are Not Milltown Project Costs

 

Design and Removal of Milltown Dam Spillway and Radial Gate as required by the
USEPA Remedial Plan including:

 

•                  Engineering design.

 

•                  All activities, studies, and designs associated with dam
removal as required by the USEPA Remedial Plan.

•                  Conversion of powerhouse inlets to low-level outlets.

•                  Over excavation of radial gate, and installation of diversion
culverts, as necessary.

•                  Trash Boom Removal.

•                  Installation and removal of cofferdams upstream of the
spillway and radial gate.

•                  Removal and onsite disposal of panel gate spillway, spillway
bridge, radial gate and radial gate bay.

•                  Spillway removal to existing downstream channel grade,
including channel excavation and/or backfilling where necessary.

•                  Powerhouse, Powerhouse Forebay and Right abutment embankment
stabilization.

•                  Closure of powerhouse inlets.

•                  Providing site security and restricting public access on the
Milltown Site RD/RA work areas located within the NOR property during all
aspects of dam removal activities.  NOR will continue to maintain its standard
maintenance and security measures throughout its property.  Coordination will be
undertaken to ensure management of site security where those requirements
overlap.

 

Mitigation of rivers and associated property resulting from removal of Milltown
Dam Spillway and Radial Gate as required by the Remedial Plan including:

 

•                  Engineering Design.

 

•                  All required activities, studies and designs related to
mitigation resulting from dam removal, as required by the USEPA Remedial Plan,
excluding FERC PME requirements.

•                  CFR and BFR channel excavation and routing.

•                  Grade control and drop structure construction.

 

--------------------------------------------------------------------------------


 

•                  Design, installation and removal of sheetpile and turbidity
curtains around Area 1.

•                  Floodplain backfill haul and placement/contouring.

•                  Streambank construction/stabilization/armoring in areas
affected by excavation and other remedial activities.

•                  Clark Fork and Blackfoot River Floodplain Re-vegetation,
including wetland mitigation, within the Milltown Site RD/RA work areas.

 

--------------------------------------------------------------------------------

 